Notice of Non-Responsive Amendment
The amendment filed 03/15/2021 is non-responsive.

Election by Original Presentation
Newly submitted claims 1-2 and 4-8 directed to an invention that is independent or distinct from the invention originally claimed for the same or substantially similar reasons presented in the Requirement for Restriction of 09/21/2020. Applicant made an election without traverse to pursue Group I (claims 1 and 2). Applicant has amended the claims in a manner resulting in the claims falling outside the scope of a Group I invention and into a Group II type of invention, classified in G06F16/958 as detailed in the aforementioned Requirement for Restriction. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-2 and 4-8 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. There are no pending claims resulting in the amendment being non-responsive. 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445